Exhibit 10.7.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

FOR

GERALD L. BRICKEY

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT FOR GERALD BRICKEY (“Amendment”),
dated effective as of December 17, 2008, is by and between COWLITZ
BANCORPORATION, a Washington corporation (the “Company”), Cowlitz Bank, a
Washington banking corporation (the “Bank”) (hereinafter the Company and the
Bank are collectively referred to as the “Employer”), and GERALD L. BRICKEY
(“Executive”).

1. Amendments to Employment Agreement. The following provisions of the
Employment Agreement for Gerald L. Brickey dated effective as of December 28,
2005 as amended by that certain First Amendment to Employment Agreement for
Gerald L. Brickey (together, the “Employment Agreement”) are amended as set
forth below:

 

  a. Section 7 of the Employment Agreement is amended to read as follows:

“7. Good Reason.

7.1 Good Reason for Executive’s resignation means (i) any one or more of the
conditions set forth in 7.2(A) through (F) exists without Executive’s consent,
(ii) Executive provides notice to the Company of the existence of the condition
within 90 days of the initial existence of the condition, (iii) the Company has
a 30-day following receipt of such notice to remedy the condition and fails to
do so, and (iv) the Executive resigns within twelve months of such event
occurring.

7.2 For the purposes of this Agreement, ‘Good Reason’ for Executive’s
resignation will exist if, without the written consent of Executive, any one or
more of the following occurs: (A) a material diminution of Executive’s base
compensation; (B) a change of 20 or more miles in, or a change to a location in
the State of Oregon as, the principal geographic location at which Executive
must perform services for Cowlitz, which Executive and Cowlitz agree is a
material breach of this Agreement; (C) a material diminution in the Executive’s
authority, duties or responsibilities; (D) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Executive
is required to report, including a requirement that Executive report to a
corporate officer or employee instead of reporting directly to the Board of
Directors; (E) a material diminution in the budget over which the Executive
retains authority; or (F) any other action or inaction by Cowlitz that
constitutes a material breach of this Agreement.”

 

  b. Section 8(d) of the Employment Agreement is amended to read as follows:

“(d) Termination Related to Change in Control. For purposes of this Agreement, a
‘Change in Control’ shall be deemed to have occurred on the date that a “change
in the ownership,” “a change in the effective control,” or “a change in the
ownership of a substantial portion of the assets” (as those terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under the
Internal Revenue Code of 1986, as amended) of Cowlitz occurs and includes:

 

  (i) the date on which any one person, or more than one person acting as a
group (as set forth in Section 1.409A-3(i)(5) of the Treasury Regulations),
acquires ownership of stock of Cowlitz that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of Cowlitz;

 

1



--------------------------------------------------------------------------------

  (ii) the date on which Cowlitz merges or consolidates with another entity and
as a result less than 50% of the total fair market value or total voting power
of the stock of the resulting entity immediately after the merger or
consolidation is held by any one person, or more than one person acting as a
group, who were the holders of Cowlitz’s voting securities immediately before
the merger or consolidation;

 

  (iii) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
Cowlitz possessing 30% or more of the total voting power of the stock of
Cowlitz;

 

  (iv) the date on which a majority of members of Cowlitz’ Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of Cowlitz’s board of directors
before the date of the appointment or election; or

 

  (v) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from Cowlitz
that have a total gross fair market value (the value of the assets of Cowlitz,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets) equal to or more than 40% of the total
gross fair market value of all of the assets of Cowlitz immediately before such
acquisition or acquisitions.

After announcement of a proposed Change in Control and for a period continuing
for two years following a Change in Control, in the event Employer terminates
Executive’s employment without Cause or Executive provides notice of the
existence of a Good Reason, as defined in Section 7.2, within such two-year
period (and ultimately terminates his employment for such Good Reason whether
within such two-year period or subsequently following the notice and cure period
set forth in Section 7.1), instead of receiving the Severance Benefit set forth
in Section 8(b) above, Executive shall receive (A) 24 months of Base Salary,
based on Executive’s highest Base Salary in the two years preceding termination,
(B) an amount equal to two times the Executive’s highest annual bonus paid in
the two years preceding termination, and (C) continuing insurance benefits for
the Executive and dependents substantially similar to benefits received
immediately prior to the Change in Control and with the same contribution rate
towards the premium applicable at the Date of Termination or at the date of
Change in Control, if greater, for 24 months (collectively the “Change in
Control Benefit”). If the Employer benefit plans do not permit continued
participation by the Executive following termination of employment, Employer
shall include in the lump sum payment of the Change in Control Benefit an amount
equal to the premiums (estimated in good faith by Employer) that Employer would
have paid under such benefit plans for Executive’s continued participation for a
2-year period. Receipt of the Change in Control Benefit is conditioned on
Executive having executed the Separation Agreement in substantially the form

 

2



--------------------------------------------------------------------------------

attached hereto as Exhibit A and the revocation period having expired without
Executive having revoked the Separation Agreement. The cash Change in Control
Benefit shall be paid in a lump sum upon Employer’s receipt of the Executive’s
Separation Agreement and the revocation period having expired without Executive
having revoked the Separation Agreement. Receipt of the Change in Control
Benefit is further conditioned on Executive not being in violation of any
material term of this Agreement or in violation of any material term of the
Separation Agreement. An example of the calculation of the cash Change in
Control Benefit is attached hereto as Addendum A, which is part of this
Agreement.”

 

  d. Section 8(h) of the Employment Agreement is amended to read as follows:

“(h) 409A. For purposes of this Agreement, the term termination or resignation
means a termination of employment that meets the definition of “separation of
service” as defined in Section 409A of the Internal Revenue Code and regulations
promulgated thereunder. For the purposes of this Agreement, ‘Disability’ means
(i) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Cowlitz employees.
Notwithstanding any provision of this Agreement to the contrary, if, at the time
of Executive’s “separation of service” with Cowlitz, he or she is a “specified
employee” and one or more of the payments or benefits received or to be received
by Executive pursuant to this Agreement would constitute an item of “deferred
compensation” subject to Section 409A of the Internal Revenue Code and
regulations promulgated thereunder, no such payment or benefit will be provided
under this Agreement until the earlier of: (a) the date that is six (6) months
following Executive’s termination of employment with Cowlitz or (b) the
Executive’s death, unless the payment or distribution is exempt from the
application of Section 409A. The terms “separation of service,” “specified
employee,” and “deferred compensation” have the meanings set forth in
Section 409A of the Internal Revenue Code and regulations promulgated
thereunder. In the event any of Executive’s benefits that are paid in
installments under this Agreement are subject to the six-month delay set forth
in this Section 8(h), the first installment payment shall be made on the first
business day of the seventh month following termination of employment and shall
equal the aggregate installment payments Executive would have received during
the first six months plus the payment Executive is otherwise entitled to receive
for the seventh month plus interest for the period of any such delay calculated
using the six month Treasury bill rate in effect on the date on which the
payment is delayed pursuant to this Section and compounded daily. If the
conditions of the severance exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) (or any successor Regulation thereto) are satisfied,
payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance
exception.”

 

  e. Section 12 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“12. Attorneys’ Fees; Indemnification; Damages. Cowlitz shall indemnify, hold
harmless and defend Executive against (i) any tax penalties or increased tax
liability of Executive due to Cowlitz’s failure to comply with the terms of this
Agreement or breach of this Agreement, and (ii) costs, including legal fees and
expenses, incurred by Executive in connection with or

 

3



--------------------------------------------------------------------------------

arising out of any action, suit or proceeding (including any tax controversy) in
which Executive may be involved, as a result of Executive’s efforts, in good
faith, to defend or enforce the terms of this Agreement. For purposes of this
Agreement, any settlement agreement that provides for payment of any amounts in
settlement of Cowlitz’s obligations hereunder shall be conclusive evidence of
Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise. Cowlitz’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Cowlitz may have against Executive or others. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment. Unless it is determined that Executive has acted in
bad faith, Cowlitz shall pay as incurred, to the full extent permitted by law,
all legal fees and expenses that Executive may reasonably incur as a result of
or in connection with his consultation with legal counsel or arising out of any
action, suit, proceeding, tax controversy or contest (regardless of the outcome
thereof) by Cowlitz, Executive or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment (except a six-month delay required
under Section 23 of this Agreement, which shall bear interest as set forth
therein), all payments due and outstanding shall bear interest at the rate of
1 1/2% per month until such payment is made.

 

  f. Section 21 of the Employment Agreement is hereby added as follows:

“21. Regulatory Matters. Notwithstanding any other provision in this Agreement,
Executive shall not be entitled to any benefit provided for herein to the extent
that the payment of such benefit would be prohibited or restricted by (i) the
applicable provisions of the Emergency Economic Stabilization Act of 2008, if
any, and its implementing regulations and guidelines, (ii) the provisions of
Part 359 of the regulations of the Federal Deposit Insurance Corporation, as
they may be amended from time to time, or (iii) any other applicable statute or
regulation. If any such payment is so prohibited or restricted, Cowlitz and its
successors and assigns shall use its best efforts to secure the consent of the
appropriate regulatory agencies to make such payment in the highest amount
permissible, up to the amount provided for in this Agreement. Upon removal of
any prohibition or restriction on payment of benefits, Cowlitz or its successor
or assign shall immediately pay all amounts due to Executive pursuant to this
Agreement together with interest on the amounts owed accrued at the rate of
Prime plus 2% per annum.”

2. FULL FORCE AND EFFECT. Except as specifically set forth herein, the
Employment Agreement as previously executed shall continue in full force and
effect as written. The parties acknowledge that the intent of this Amendment is
to amend the Employment Agreement to comply, to the extent required, with
certain provisions of Internal Revenue Code Section 409A and regulations
promulgated thereunder and to add the provisions set forth herein; provided,
however, the parties do not intend to amend the calculation of the benefits
provided in the Employment Agreement.

3. ADVICE OF COUNSEL. Executive acknowledges that, in executing this Amendment,
Executive has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Amendment. This Amendment shall not be construed against any party be reason of
the drafting or preparation hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Amendment effective on the day
and year first above written.

 

EXECUTIVE: /S/ Gerald L. Brickey Gerald L. Brickey

 

COWLITZ BANCORPORATION By:   /S/ Richard J. Fitzpatrick   Richard J.
Fitzpatrick, President and CEO

 

COWLITZ BANK By:   /S/ Richard J. Fitzpatrick   Richard J. Fitzpatrick,
President and CEO

 

5



--------------------------------------------------------------------------------

ADDENDUM A

Example of Change in Control Payment

If a change in control had been announced or occurred prior to December 31, 2007
and termination occurred as of December 31, 2007 Executive would have received
the following, subject to 280G cutback, if any, in the form of a lump sum
payment:

2 * $168,000 (highest annual base salary (2007)) = $336,000

2 * $60,000 (highest annual performance bonus within past two years (2006)) =
$120,000

Total = $556,000

[NOTE: does not include continuing insurance benefits for the Executive and
dependents substantially similar to benefits received immediately prior to the
Change in Control and with the same contribution rate towards the premium
applicable at the Date of Termination or at the date of Change in Control, if
greater, for 24 months]

 

6